12-2608
         Muliana v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A094 778 256
                                                                               A094 778 257
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 12th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       _____________________________________
13
14       DEWI SARI MULIANA, TONI EFFENDI,
15                Petitioners,
16
17                           v.                                 12-2608
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Jeffrey Lubin, Flushing, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Keith I. McManus,
28                                     Senior Litigation Counsel; Joseph A.
29                                     O’Connell, Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioners Dewi Sari Muliana and Toni Effendi, natives

 6   and citizens of Indonesia, seek review of a June 6, 2012,

 7   order of the BIA, affirming the April 8, 2010, decision of

 8   Immigration Judge (“IJ”) Javier E. Balasquide, denying their

 9   applications for asylum, withholding of removal and relief

10   under the Convention Against Torture (“CAT”).     In re Dewi

11   Sari Muliana, No. A094 778 256, Toni Effendi, No. A094 778

12   257 (B.I.A. June 6, 2012), aff’g Nos. A094 778 256/257

13   (Immig. Ct. New York City Apr. 8, 2010).   We assume the

14   parties’ familiarity with the underlying facts and

15   procedural history in this case.

16       Under the circumstances of this case, we have reviewed

17   both the IJ’s and the BIA’s opinions “for the sake of

18   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

19   2008).   The applicable standards of review are

20   well-established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

21   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22       First, there is no evidence in the record compelling

23   the conclusion that, contrary to the agency’s determination,

                                   2
 1   the mistreatment that Muliana experienced in Indonesia rose

 2   to the level of past persecution on account of her Chinese

 3   ethnicity and Catholic religion.   See Mei Fun Wong v.

 4   Holder, 633 F.3d 64, 72 (2d Cir. 2011).   Both the BIA and IJ

 5   properly considered the incidents Muliana described, which

 6   included unwanted touching by Indonesian boys when she was a

 7   teenager; the looting and burning of her father’s store

 8   during riots in Jakarta in 1998; being robbed in a taxi;

 9   being near the scene of a bombing that may have been the

10   work of Indonesian Muslims; and an incident in which Muslims

11   threatened her and her husband and threw rocks at their car.

12   The agency did not err in considering that Muliana was not

13   physically harmed in any of these incidents and in finding

14   that while she suffered harassment and discrimination,

15   cumulatively, her experiences did not rise to the level of

16   persecution.   See Ivanishvili v. U.S. Dep’t of Justice, 433

17 F.3d 332, 341-42 (2d Cir. 2006); Manzur v. U.S. Dep’t of

18   Homeland Sec., 494 F.3d 281, 293 (2d Cir. 2007).

19       While Muliana correctly notes that physical injury is

20   not a prerequisite to a finding of past persecution, before

21   the IJ she presented no evidence of lasting or serious

22   physical, psychological, or economic harm that would compel


                                   3
 1   reversal of the agency’s findings.1    See 8 U.S.C.

 2   § 1158(b)(1)(B) (the asylum applicant bears the burden of

 3   proof to establish eligibility for relief).

 4       Furthermore, substantial evidence supports the agency’s

 5   finding that Muliana failed to demonstrate a well-founded

 6   fear of future persecution.   See Ramsameachire v. Ashcroft,

 7   357 F.3d 169, 177-78 (2d Cir. 2004).    Muliana argues that

 8   the agency erred in concluding that her fear was not

 9   objectively reasonable merely because conditions in

10   Indonesia for Christians have improved; however, the

11   agency’s finding did not rest on this basis, as the BIA also

12   found that the government was taking steps to protect

13   religious minorities, and that vague reports of incidents of

14   mob violence in the record were insufficient to demonstrate

15   country-wide persecution of Chinese Christians.       See Santoso

16   v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).   Muliana also

17   fails to challenge the agency’s finding that the

18   reasonableness of her fear was undermined by a lack of

19   evidence that her parents and sister, who remain in

20   Indonesia, have suffered any harm on account of their race


            1
             We note that we may not consider the extra-record
       evidence Muliana attaches to her brief. See 8 U.S.C.
       § 1252(b)(4)(A).
                                   4
 1   or religion since her departure in 2006.    See Melgar de

 2   Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999).    Lastly,

 3   while Muliana briefly references the agency’s denial of

 4   withholding of removal and protection under the CAT in her

 5   brief, she raises no meaningful challenge to the agency’s

 6   denial of these forms of relief.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.    Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2) and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk




                                    5